EXHIBIT 10.2

EXECUTION VERSION

TRUMP ENTERTAINMENT RESORTS, INC.

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of July 16, 2010, by and among TRUMP ENTERTAINMENT RESORTS, INC., a Delaware
corporation (the “Company”), and the Backstop Parties (as defined below).

WHEREAS, the Company has filed a joint plan of reorganization (the “Plan”) under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1330 in the
United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy
Court”);

WHEREAS, on or as of the date hereof, (i) the Effective Date as provided for in
the Plan and the confirmation order of the Bankruptcy Court (the “Effective
Date”) occurred, and (ii) a total of 10,714,286 shares of Common Stock (as
defined below) were issued pursuant to the Plan;

WHEREAS, in connection with the Plan, the Backstop Agreement (as defined below)
and the Rights Offering (as defined below), the Backstop Parties and certain
other investors purchased new shares of Common Stock; and

WHEREAS, this Agreement is made pursuant to the Plan for the benefit of the
holders of Registrable Securities (as defined below). In connection with the
Plan, the Company has agreed to provide the registration rights set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, and in accordance with the Plan and the confirmation order
of the Bankruptcy Court, the parties hereto hereby agree as follows:

SECTION 1.

DEFINITIONS

(a) “Advice” As defined in Section 4(b) hereof.

(b) “Affiliate” With respect to any Person, any other Person that (either
directly or indirectly) controls, is controlled by, or is under direct or
indirect common control with the specified Person. The term “control” includes,
without limitation, the possession, directly or indirectly, of the power to
direct the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise.

(c) “Agreement” As defined in the preamble hereto.

(d) “Backstop Agreement” As defined in the Plan.

(e) “Backstop Parties” As defined in the Plan.



--------------------------------------------------------------------------------

(f) “Bankruptcy Court” As defined in the recitals hereto.

(g) “Broker-Dealer” Any broker or dealer registered under the Exchange Act.

(h) “Business Day” Any day other than a Saturday, Sunday or U.S. federal holiday
or a day on which banking institutions or trust companies located in New York,
New York are authorized or obligated to be closed.

(i) “Certificate of Incorporation” The Amended and Restated Certificate of
Incorporation of the Company, as amended, amended and restated, supplemented or
otherwise modified from time to time.

(j) “Commission” The Securities and Exchange Commission.

(k) “Common Stock” As specified in the Certificate of Incorporation. For
purposes of this Agreement, if the Common Stock has been reclassified or
changed, or if the Company pays a dividend or makes a distribution on the Common
Stock in shares of capital stock, or subdivides (or combines) its outstanding
shares of Common Stock into a greater (or smaller) number of shares of Common
Stock, a share of Common Stock shall be deemed to be such number of shares of
stock and amount of other securities to which a holder of a share of Common
Stock outstanding immediately prior to such change, reclassification, exchange,
dividend, distribution, subdivision or combination would be entitled to hold as
a result of such change, reclassification, exchange, dividend, distribution,
subdivision or combination.

(l) “Company” As defined in the preamble hereto.

(m) “Company Standstill Period” As defined in Section 5(b)(i) hereof.

(n) “Delay Period” As defined in Section 4(b) hereof.

(o) “Effective Date” As defined in the recitals hereto.

(p) “Exchange Act” The Securities Exchange Act of 1934, as amended.

(q) “FINRA” Financial Industry Regulatory Authority.

(r) “Free Writing Prospectus” Any free writing prospectus, as such term is
defined in Rule 405 under the Securities Act, relating to any portion of
Registrable Securities.

(s) “Freely Tradable” Means, with respect to a share of Common Stock, a share of
Common Stock that at any time of determination (i) may be sold to the public in
accordance with Rule 144 under the Securities Act or any successor provision
thereof (“Rule 144”) without regard to volume, manner of sale or any other
restrictions contained in Rule 144 (other than the holding period requirement in
paragraph (d)(1)(ii) of Rule 144 so long as such holding period requirement is
satisfied at such time of determination) or Section 1145 of title 11 of the
United States Code, as amended, and (ii) does not bear any restrictive legends
relating to the Securities Act.

 

2



--------------------------------------------------------------------------------

(t) “Holders” As defined in Section 2(b) hereof.

(u) “Indemnified Holder” As defined in Section 7(a) hereof.

(v) “Person” An individual, partnership, corporation, limited liability company,
trust or unincorporated organization, or a government or agency or political
subdivision thereof.

(w) “Plan” As defined in the recitals hereto.

(x) “Prospectus” The prospectus included in a Registration Statement, as amended
or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

(y) “Registrable Securities” Means, (i) all shares of Common Stock held, or
hereafter acquired, by the Backstop Parties and (ii) the shares of Common Stock
purchased by a Rights Offering Participant in the Rights Offering; provided that
as to any Registrable Securities, such securities shall cease to constitute
“Registrable Securities” for purposes of this Agreement if and when (A) a
registration statement under the Securities Act with respect to the sale of such
securities shall have been declared effective by the Commission and such
securities shall have been sold pursuant thereto, (B) such securities are Freely
Tradable, or (C) such securities are no longer outstanding.

(z) “Registration Notice” As defined in Section 5(a) hereof.

(aa) “Registration Statement” Any registration statement of the Company relating
to the registration for resale of Registrable Securities which is filed pursuant
to the provisions of this Agreement, in each case, including the Prospectus
included therein, all amendments and supplements thereto (including
post-effective amendments) and all exhibits and material incorporated by
reference therein.

(bb) “Rights Offering” As defined in the Plan.

(cc) “Rights Offering Participant” As defined in the Plan.

(dd) “Securities Act” The Securities Act of 1933, as amended.

(ee) “Shelf Filing Deadline” As defined in Section 3(a) hereof.

(ff) “Underwritten Registration” or “Underwritten Offering” A registration in
which securities of the Company are sold to an underwriter for reoffering to the
public.

 

3



--------------------------------------------------------------------------------

SECTION 2.

SECURITIES SUBJECT TO THIS AGREEMENT

(a) Registrable Securities. The securities entitled to the benefits of this
Agreement are the Registrable Securities.

(b) Holders of Registrable Securities. A Person is deemed to be a holder of
Registrable Securities (each, a “Holder”) whenever such Person owns Registrable
Securities.

SECTION 3.

SHELF REGISTRATION

(a) Shelf Registration. The Company shall:

(i) cause to be filed a “shelf” Registration Statement pursuant to Rule 415
under the Securities Act as soon as practicable but in any event on or prior to
30 days after the Effective Date (such date being the “Shelf Filing Deadline”),
which Registration Statement shall provide for resales of all Registrable
Securities the Holders of which shall have provided the information required
pursuant to Section 3(c) hereof; and

(ii) use its commercially reasonable efforts to cause such Registration
Statement to be declared effective by the Commission as promptly as possible
(unless it becomes effective automatically upon filing), and in any event within
60 days after the obligation to file such Registration Statement arises (or if
such 60th day is not a Business Day, the next succeeding Business Day);

provided, however, that if Backstop Parties holding 66-2/3% of the shares of
Common Stock held by all the Backstop Parties so elect by written notice to the
Company prior to the Shelf Filing Deadline, the Company shall not file such
Registration Statement. In the event that the requisite Backstop Parties suspend
the filing of such Registration Statement prior to the Shelf Filing Deadline,
the Holders shall have the right, from time to time, to request that the Company
cause to be filed a “shelf” Registration Statement with respect to their
respective Registrable Securities, in accordance with the terms of this
Agreement, at any time after the Effective Date upon no less than 60 days’ prior
written notice to the Company.

(b) Registration Statement Effectiveness. The Company shall use its commercially
reasonable efforts to keep such Registration Statement continuously effective,
supplemented and amended as required by the provisions of Sections 4(b) and
(c) hereof to the extent necessary to ensure that it is available for resales of
securities by the Holders of Registrable Securities entitled to the benefit of
Section 3(a), and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, for a period of at least two years
following the effective date of such Registration Statement (or such shorter
period that will terminate when all the securities covered by such Registration
Statement have been sold pursuant to such Registration Statement); provided that
the Company may for a period of up to 60 days in any three-month period, not to
exceed, in the aggregate, 90 days in any calendar year, by written notice to
each of the Holders

 

4



--------------------------------------------------------------------------------

determine that the Registration Statement is not usable under certain
circumstances relating to corporate developments, public filings with the
Commission and similar events, and suspend the use of the prospectus that is
part of such Registration Statement. Notwithstanding anything to the contrary in
this Agreement, the requirements to file the Registration Statement and to have
the Registration Statement become effective and remain effective shall terminate
at such time as all of the securities covered by such Registration Statement are
Freely Tradable.

(c) Provision by Holders of Certain Information in Connection with the
Registration Statement. No Holder of Registrable Securities may include any of
its Registrable Securities in any Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company in writing,
within 20 Business Days after receipt of a request therefor, such information as
the Company may reasonably request for use in connection with any Registration
Statement or Prospectus or preliminary Prospectus included therein or amendment
or supplement thereto or Free Writing Prospectus. Each Holder as to which any
Registration Statement is being effected agrees to furnish promptly to the
Company all information required to be disclosed in order to make the
information previously furnished to the Company by such Holder not materially
misleading.

SECTION 4.

REGISTRATION PROCEDURES

(a) Registration Statement. In connection with the Registration Statement, if
required pursuant to Section 3 hereof, the Company shall comply with all the
provisions of Section 4(b) hereof and shall use its commercially reasonable
efforts to effect such registration (unless automatically declared effective) to
permit the sale of the Registrable Securities being sold in accordance with any
method or methods of distribution thereof requested by holders of a majority of
the Registrable Securities covered by such Registration Statement (which may,
but need not, be an Underwritten Offering).

(b) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of
Registrable Securities and any Free Writing Prospectus (including, without
limitation, any Registration Statement and the related Prospectus required to
permit resales of securities by Broker-Dealers and any Free Writing Prospectus
related thereto), the Company shall:

(i) use its commercially reasonable efforts to keep such Registration Statement
continuously effective during the period required by this Agreement and provide
all requisite financial statements; upon the occurrence of any event that would
cause any such Registration Statement or the Prospectus contained therein (A) to
contain a material misstatement or omission or (B) not to be effective and
usable for resale of Registrable Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
commercially reasonable efforts to cause such amendment to be declared effective
(unless automatically declared effective) and such Registration Statement and
the related Prospectus to become usable for their intended purpose(s) as soon as
practicable thereafter;

 

5



--------------------------------------------------------------------------------

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3, or such shorter period as will terminate when all Registrable
Securities covered by such Registration Statement have been sold; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Registration Statement or supplement to the Prospectus;

(iii) advise the underwriter(s), if any, and selling Holders of securities
covered by such Registration Statement promptly and, if requested by such
Persons, to confirm such advice in writing, (A) when the Prospectus, any
Prospectus supplement, any post-effective amendment or any Free Writing
Prospectus has been filed, and, with respect to any Registration Statement or
any post-effective amendment thereto, when the same has become effective, (B) of
any request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Securities
Act, of the suspension by any state securities commission of the qualification
of the Registrable Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, of the issuance
by the Commission of a notification of objection to the use of the form on which
the Registration Statement has been filed, or of the happening of any event that
causes the Company to become an “ineligible issuer,” as defined in Commission
Rule 405 and (D) of the existence of any fact or the happening of any event that
makes any statement of a material fact made in the Registration Statement, the
Prospectus, any amendment or supplement thereto or any document incorporated by
reference therein untrue, or that requires the making of any additions to or
changes in the Registration Statement or the Prospectus in order to make the
statements therein not misleading. If at any time the Commission shall issue any
stop order suspending the effectiveness of the Registration Statement or a
notification of objection to the use of the form on which the Registration
Statement has been filed or if any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Registrable Securities under state
securities or blue sky laws, the Company shall use its commercially reasonable
efforts to obtain the withdrawal or lifting of such order at the earliest
practicable time;

(iv) furnish without charge to each selling Holder named in any Registration
Statement that has requested such copies, if any, and each of the
underwriter(s), if any, before filing with the Commission, copies of any
Registration Statement, any Prospectus included therein or any amendments or
supplements to any such Registration Statement or Prospectus, which documents
will be subject to the review and comment of such requesting Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
five Business Days, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which the Holders or the underwriter(s), if any, shall reasonably object in
writing within five Business Days after the receipt thereof (such objection to
be deemed

 

6



--------------------------------------------------------------------------------

timely made upon confirmation of telecopy transmission within such period). The
objection of the Holders or an underwriter, if any, shall be deemed to be
reasonable if such Registration Statement, amendment, Prospectus or supplement,
as applicable, as proposed to be filed, contains a material misstatement or
omission;

(v) make available, subject to customary confidentiality agreements, at
reasonable times for inspection by the Holders or the managing underwriter(s),
if any, participating in any disposition pursuant to such Registration Statement
and any attorney or accountant retained by the Holders or any of the
underwriter(s), all financial and other records, pertinent corporate documents
and properties of the Company, and cause the Company’s officers, directors and
employees to supply all information, in each case as shall be reasonably
necessary to enable any such Holder, underwriter, attorney or accountant to
exercise any applicable responsibilities in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof and prior to its effectiveness and to participate in meetings with
investors to the extent reasonably requested by the managing underwriter(s), if
any;

(vi) if requested by any selling Holders of securities covered by such
Registration Statement or the underwriter(s), if any, promptly incorporate in
any Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such selling Holders
and underwriter(s), if any, may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Registrable Securities, information with respect to the
number of Registrable Securities being sold to such underwriter(s), the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
Prospectus supplement or post-effective amendment as soon as practicable after
the Company is notified of the matters to be incorporated in such Prospectus
supplement or post-effective amendment;

(vii) furnish to each selling Holder and each of the underwriter(s), if any,
without charge, at least one copy of the Registration Statement, as first filed
with the Commission, and of each amendment thereto, including financial
statements and schedules, all documents incorporated by reference therein and
all exhibits (including exhibits incorporated therein by reference) unless such
documents or exhibits are available on the Commission’s Electronic Data
Gathering Analysis and Retrieval system or Interactive Data Electronic
Applications system;

(viii) deliver to each selling Holder of Registrable Securities covered by the
Registration Statement and each of the underwriter(s), if any, without charge,
as many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; the
Company hereby consents to the use of the Prospectus and any amendment or
supplement thereto by each of the selling Holders and each of the
underwriter(s), if any, in connection with the offering and the sale of the
Registrable Securities covered by the Prospectus or any amendment or supplement
thereto;

(ix) enter into such agreements (including an underwriting agreement), and make
such representations and warranties, and take all such other commercially
reasonable

 

7



--------------------------------------------------------------------------------

actions in connection therewith in order to expedite or facilitate the
disposition of the Registrable Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be directed by the
holders of a majority of the Registrable Securities covered by such Registration
Statement in connection with any sale or resale pursuant to any Registration
Statement contemplated by this Agreement; and whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Registration, the Company shall, if directed by the holders of a majority of the
Registrable Securities covered by such Registration Statement:

(A) furnish to each underwriter, if any, in such substance and scope as they may
reasonably request and as are customarily made by issuers to underwriters in
primary underwritten offerings, upon the date of the effectiveness of the
Registration Statement:

(1) a certificate, dated the date of effectiveness of the Registration
Statement, as the case may be, signed by (y) the President or any Vice President
and (z) a principal financial or accounting officer of the Company, confirming,
as of the date thereof, the matters customarily covered in certificates
requested in similar offerings;

(2) an opinion, dated the date of effectiveness of the Registration Statement,
as the case may be, of counsel for the Company, such matters as are customarily
covered in opinions requested in similar offerings, and a statement to the
effect that such counsel has participated in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants for the Company, representatives of the underwriter(s), if any, and
counsel to the underwriter(s), if any, in connection with the preparation of
such Registration Statement and the related Prospectus and have considered the
matters required to be stated therein and the statements contained therein,
although such counsel has not independently verified the accuracy, completeness
or fairness of such statements; and that such counsel advises that, on the basis
of the foregoing, no facts came to such counsel’s attention that caused such
counsel to believe that the applicable Registration Statement, at the date of
the opinion and at the time such Registration Statement or any post-effective
amendment thereto became effective, contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or that the Prospectus contained in such
Registration Statement as of its date and as of the date of effectiveness,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein not misleading. Without
limiting the foregoing, such counsel may state further that such counsel assumes
no responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus, and such opinion may be further subject to
customary assumptions and qualifications; and

 

8



--------------------------------------------------------------------------------

(3) a customary comfort letter, dated the date of effectiveness of the
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with offerings of the
type contemplated by the Registration Statement;

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 7 hereof with
respect to all parties to be indemnified pursuant to said Section; and

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 4(b)(ix)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company pursuant to this Section 4(b)(ix), if any.

(x) prior to any public offering of Registrable Securities, cooperate with the
selling Holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Registrable Securities
under the state securities or blue sky laws of such jurisdictions as the selling
Holders or underwriter(s), if any, may request and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statement; provided,
however, that the Company shall not be required to register or qualify as a
foreign corporation where it is not then so qualified or to take any action that
would subject it to the service of process in suits or to taxation, other than
as to matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not then so subject;

(xi) use its commercially reasonable efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Registrable Securities, subject to the proviso contained in
Section 4(b)(x) hereof;

(xii) if any fact or event contemplated by Section 4(b)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the Holders of Registrable Securities, the Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances in which they were made, not misleading;

(xiii) cooperate and assist in any filings required to be made with the FINRA
and in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of the FINRA; and

(xiv) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security

 

9



--------------------------------------------------------------------------------

holders, as soon as practicable, a consolidated earning statement meeting the
requirements of Rule 158 under the Securities Act (which need not be audited)
for the twelve-month period (A) commencing at the end of any fiscal quarter in
which Registrable Securities are sold to underwriters in a firm commitment or
best efforts Underwritten Offering or (B) if not sold to underwriters in such an
offering, beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of the Registration Statement.

Each Holder agrees by acquisition of a Registrable Security that, upon receipt
of any notice from the Company of the existence of any fact of the kind
described in Section 4(b)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the applicable Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 4(b)(xii) hereof, or until it is
advised in writing (the “Advice”) by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus. If so directed by
the Company, each Holder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Registrable Securities that was current at the
time of receipt of such notice. In the event the Company shall give any such
notice, the time period regarding the effectiveness of such Registration
Statement set forth in Section 3 hereof, shall be extended by the number of days
(a “Delay Period”) during the period from and including the date of the giving
of such notice pursuant to Section 4(b)(iii)(D) hereof to and including the date
when each selling Holder covered by such Registration Statement shall have
received the copies of the supplemented or amended Prospectus contemplated by
Section 4(b)(xii) hereof or shall have received the Advice.

(c) Underwritten Offerings. Notwithstanding anything to the contrary contained
in this Agreement, the Company shall not be obligated to undertake an
Underwritten Offering pursuant to the Registration Statement within six months
following any Underwritten Offering.

SECTION 5.

PIGGYBACK REGISTRATION; LOCK-UP PERIODS

(a) Piggyback Registration Rights.

(i) Piggyback Registrations. If the Company proposes to file a registration
statement under the Securities Act with respect to an offering of Common Stock
for the Company’s own account (except pursuant to registrations on Form S-4 or
any successor form or on Form S-8 or any successor form relating solely to
securities issued pursuant to any benefit plan) or for the account of any holder
of Common Stock of the Company (other than a Holder) on a form that would permit
registration of Registrable Securities for sale to the public under the
Securities Act, then the Company shall give written notice of such proposed
filing to the Holders as soon as practicable (but in no event less than 30 days
before the anticipated filing date) (a “Registration Notice”), describing in
reasonable detail the proposed registration (including the number and class of
securities proposed to be registered, the proposed date of filing of such
registration statement, any proposed means of distribution of such securities,
any proposed managing underwriter of such securities and a good faith estimate
by the Company of the

 

10



--------------------------------------------------------------------------------

proposed maximum offering price of such securities as such price is proposed to
appear on the facing page of such registration statement), and offering such
Holders the opportunity to register such number of Registrable Securities as
each such Holder may request. Upon the written request of any Holder, given by
such Holder to the Company no later than 10 Business Days after the Company’s
notice is delivered to such Holder, to register, on the same terms and
conditions as the securities otherwise being sold pursuant to such registration,
any of such Holder’s Registrable Securities, the Company will use its best
efforts to cause such Registrable Securities as to which registration shall have
been so requested to be included in the registration statement proposed to be
filed by the Company on the same terms and conditions as any similar securities
included therein; provided, however, that, notwithstanding the foregoing, the
Company may at any time, in its sole discretion, without the consent of any
Holder, delay or abandon the proposed offering in which any Holder had requested
to participate pursuant to this Section 5(a)(i) or cease the filing (or
obtaining or maintaining the effectiveness) of or withdraw the related
registration statement or other governmental approvals, registrations or
qualifications. In such event, the Company shall so notify each Holder that had
notified the Company in accordance with this Section 5(a)(i) of its intention to
participate in such offering and, except for the obligation of the Company to
pay registration expenses pursuant to Section 6, the Company shall incur no
liability for its failure to complete any such offering. There is no limitation
on the number of registrations that may be requested by the Holders pursuant to
this Section 5(a)(i) which the Company is obligated to effect.

(ii) Priority on Piggyback Registrations. If the managing underwriter for an
Underwritten Offering to be made by the Company advises the Company in writing
that the inclusion of Registrable Securities in such offering would cause an
adverse effect on such offering, and the Company notifies, in writing, each
Holder that has requested its Registrable Securities be so included of such
advice, then (i) the number of such Holder’s or Holders’ Registrable Securities
to be included in the Registration Statement shall be reduced to an amount
which, in the judgment of such managing underwriter, would eliminate such
adverse effect or (ii) if no such reduction would, in the judgment of such
managing underwriter, eliminate such adverse effect, then the Company shall have
the right to exclude all such Registrable Securities from such Registration
Statement; provided, however, that no other securities that are the same as the
Registrable Securities that had been requested to be included in a Registration
Statement by any Holder pursuant to Section 5(a)(i) are included and offered for
the account of any other Person (other than the Company) in such Registration
Statement. Any partial reduction in the number of Registrable Securities to be
included in the Registration Statement pursuant to clause (i) of the immediately
preceding sentence shall be effected on a pro rata basis among each of the
Holders requesting inclusion of Registrable Securities in such Registration
Statement and each of the other holders of securities of the Company that are
requesting inclusion of securities of the Company in such Registration Statement
that are the same as the Registrable Securities that had been requested to be
included in such Registration Statement based on the ratio that the number of
Registrable Securities or other securities of the Company that each such Holder
or each such other holder requested to be included in such Registration
Statement bears to the total number of Registrable Securities and other
securities of the Company that all Holders and such other holders requested to
be included in such Registration Statement.

(iii) Withdrawals. Each Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Registration Statement pursuant
to this Section 5(a)

 

11



--------------------------------------------------------------------------------

or may reduce the number of Registrable Securities requested to be included by
giving written notice to the Company of its request to withdraw or reduce,
whereupon only the Registrable Securities, if any, it desires to have included
will be so included and the Holders not so reducing shall be entitled to a
corresponding increase in the amount of Registrable Securities to be included in
such registration; provided, however, that such withdrawal or reduction (x) must
be made in writing prior to the earlier of the execution of the underwriting
agreement or the execution of the custody agreement with respect to such
registration and (y) shall be irrevocable.

(iv) Underwritten Offerings.

(A) In connection with the exercise of any piggyback registration rights granted
to Holders pursuant to this Section 5, if the registration is to be effected by
means of an Underwritten Offering, the Company may condition participation in
such registration by any such Holder upon inclusion of the Registrable
Securities being so registered in such underwriting and such Holder’s entering
into an underwriting agreement. In addition, such Holders may request that such
Registrable Securities be included in any Underwritten Offering, (whether or not
on a firm commitment basis).

(B) With respect to any offering of Registrable Securities pursuant to this
Section 5 in the form of an Underwritten Offering, the Company shall select an
investment banking firm of national standing to be the managing underwriter for
the offering.

(b) Lock-Up.

(i) Company Standstill Period. In the event of an Underwritten Offering of
Registrable Securities pursuant to Section 3, the Company agrees not to, without
the prior written consent of Holders of a majority of the shares of Common Stock
held by all the Holders, effect any public sale or public distribution of any
securities (except securities that may be held by the Company for its own
account under the relevant registration statement) that are the same as, or
similar to, the Registrable Securities, or any securities convertible into, or
exchangeable or exercisable for, any securities of the Company that are the same
as, or similar to, the Registrable Securities (except pursuant to registrations
on Form S-4 or any successor form, or otherwise in connection with the
acquisition of a business or assets of a business, a merger, or an exchange
offer for the securities of the issuer or another entity, or registrations on
Form S-8 or any successor form relating solely to securities offered pursuant to
any benefit plan), during the period commencing 15 days prior to the effective
date of the Registration Statement relating to such registration and ending on
the 90th day after such effective date (the “Company Standstill Period”).

(ii) Holder Standstill Period. Each Holder who sells Registrable Securities in
an Underwritten Offering pursuant to Section 3 or Section 5(a) agrees not to,
without the prior written consent of the managing underwriter for such
Underwritten Offering, effect any disposition (except for dispositions included
in, or pursuant to, such Underwritten Offering) pursuant to any registration or
any public sale or distribution, including pursuant to Rule 144 under the
Securities Act, of any Registrable Securities or any securities convertible
into, or exchangeable or exercisable for, any securities of the Company that are
the same as, or similar

 

12



--------------------------------------------------------------------------------

to, the Registrable Securities, during the period commencing 15 days prior to
the effective date of any registration statement relating to such securities of
the Company and ending on the 90th day after such effective date.

SECTION 6.

REGISTRATION EXPENSES

All expenses incident to the Company’s performance of or compliance with this
Agreement will be borne by the Company, regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by any Holder with the
FINRA (and, if applicable, the fees and expenses of any “qualified independent
underwriter”, and one counsel to such person, that may be required by the rules
and regulations of the FINRA)); (ii) all fees and expenses of compliance with
federal securities and state securities or blue sky laws; (iii) all expenses of
printing (including printing of Prospectuses), messenger and delivery services
and telephone; (iv) all fees and disbursements of counsel for the Company and
one counsel to the Holders of Registrable Securities as may be chosen by the
Backstop Parties holding a majority in principal amount of the shares of Common
Stock held by all the Backstop Parties for whose benefit such Registration
Statement is being prepared; and (v) all fees and disbursements of independent
certified public accountants of the Company (including the expenses of any
special audit and comfort letters required by or incident to such performance).

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

SECTION 7.

INDEMNIFICATION

(a) The Company agrees to indemnify and hold harmless (i) each Holder and
(ii) each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) any Holder (any of the Persons
referred to in this clause (ii) being hereinafter referred to as a “controlling
person”) and (iii) the respective officers, directors, partners, employees, of
any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement, Prospectus (or any amendment or supplement thereto) or Free Writing
Prospectus, or any omission or alleged omission to state therein a material fact
required

 

13



--------------------------------------------------------------------------------

to be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Company by any of the
Holders expressly for use therein. This indemnity agreement shall be in addition
to any liability that the Company may otherwise have.

(b) Each Holder of Registrable Securities as at the date of the relevant
Registration Statement agrees, severally and not jointly, to indemnify and hold
harmless the Company and its respective directors, officers and employees, and
any Person controlling (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) the Company, and its respective officers,
directors, partners and employees of each such Person, to the same extent as the
foregoing indemnity from the Company to each of the Indemnified Holders, but
only with respect to claims and actions based on information relating to such
Holder furnished in writing by such Holder expressly for use in any Registration
Statement. This indemnity agreement shall be in addition to any liability that
any of the Holders may otherwise have.

(c) In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any party
indemnified under Section 7(a) or (b) hereof with respect to which indemnity may
be sought against the Company, such indemnified party shall promptly notify the
Company in writing; provided, however, that the failure to give such notice
shall not relieve any of the Company of its obligations pursuant to this
Agreement to the extent it is not actually prejudiced as a result of such
failure. In case any such action is brought against any indemnified party, and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 7 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), reasonably approved by the
indemnifying party, representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

 

14



--------------------------------------------------------------------------------

No indemnifying party under this Section 7 shall be liable for any settlement of
any such action or proceeding effected without its prior written consent, and
each indemnifying party agrees to indemnify and hold harmless any indemnified
party from and against any loss, claim, damage, liability or expense by reason
of any settlement of any action effected with the written consent of the
indemnifying party, such consent not to be unreasonably withheld or delayed. No
indemnifying party shall, without the prior written consent of the indemnified
party, settle or compromise or consent to the entry of judgment in or otherwise
seek to terminate any pending or threatened action, claim, litigation or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not any indemnified party is a party thereto), unless such
settlement, compromise, consent or termination includes an unconditional release
of the indemnified party from all liability arising out of such action, claim,
litigation or proceeding, and does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) If the indemnification provided for in this Section 7 is unavailable to an
indemnified party under Section 7(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect (i) the relative benefits received by
the Company, on the one hand, and the Holders, on the other hand, from the
filing of the Registration Statement resulting in such losses, claims, damages,
liabilities, judgments, actions or expenses or (ii) if such allocation is not
permitted by applicable law, the relative fault of the Company, on the one hand,
and the Holders, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of the Company, on the one hand, and of the Indemnified Holder on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Indemnified Holders, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in Section 7(a) hereof, any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim. The provisions set forth in Section 7 hereof with respect to notice of
commencement of any action shall apply if a claim for contribution is to be made
under Section 7(d) above; provided, however, that no additional notice shall be
required with respect to any action for which notice has been given under
Section 7 hereof for purposes of indemnification.

The Company and each Holder of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to Section 7(d) were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the

 

15



--------------------------------------------------------------------------------

immediately preceding paragraph. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute pursuant to
this Section 7(d) are several in proportion to the respective principal amount
of securities held by each of the Holders hereunder and not joint.

SECTION 8.

RULE 144

The Company covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder and take any such further action as any
Holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable Holders of Registrable Securities to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (i) Rule 144, Rule 144A or Regulation S
under the Securities Act, as such rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the Commission.

SECTION 9.

PARTICIPATION IN UNDERWRITTEN REGISTRATIONS

No Holder may participate in any Underwritten Registration hereunder unless such
Holder (a) agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable and customary questionnaires, powers of attorney, indemnities,
underwriting agreements, lock-up letters and other documents required under the
terms of such underwriting arrangements.

SECTION 10.

SELECTION OF UNDERWRITER

The Holders of Registrable Securities covered by the Registration Statement who
desire to do so may sell such Registrable Securities in an Underwritten
Offering. In any such Underwritten Offering, subject, however, to the provisions
of Section 5(a)(iv)(B), the investment banker(s) and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
of the Registrable Securities included in the Registration Statement; provided,
however, that such investment banker(s) and managing underwriter(s) must be
reasonably satisfactory to the Company.

SECTION 11.

MISCELLANEOUS.

(a) Remedies. The Company hereby agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agree to waive the defense in any action
for specific performance that a remedy at law would be adequate.

 

16



--------------------------------------------------------------------------------

(b) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that
conflicts with the provisions hereof. The Company represents and warrants that
the rights granted to the Holders hereunder do not in any way conflict with the
rights granted to the holders of the Company’s securities under any agreement in
effect on the date hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of the Backstop Parties holding a majority of the shares of Common Stock
held by all the Backstop Parties.

(d) Notices. All notices, requests, waivers and other communications made
pursuant to this Agreement shall be in writing and shall be deemed to have been
effectively given (a) when personally delivered to the party to be notified;
(b) when sent by confirmed facsimile to the party to be notified; (c) three
Business Days after deposit in the United States mail, postage prepaid, by
certified or registered mail with return receipt requested, addressed to the
party to be notified; or (d) one Business Day after deposit with a national
overnight delivery service, postage prepaid, addressed to the party to be
notified with next-Business Day delivery guaranteed, in each case as follows:
(i) in the case of any Holder, to such Holder at its address or facsimile number
set forth in the stock records of the Company; and (ii) in the case of the
Company, to the Secretary of the Company at the Company’s principal place of
business. A party may change its address for purposes of notice hereunder by
giving notice of such change to all other parties in the manner provided in this
Section 11(d).

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Registrable Securities; provided, however, that this Agreement shall
not inure to the benefit of or be binding upon a successor or assign of a Holder
unless and to the extent such successor or assign acquired Registrable
Securities from such Holder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law; Consent to Jurisdiction and Service of Process. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to its conflicts of law doctrine. The Company
and each Holder hereby submits to the exclusive jurisdiction of (i) the
Bankruptcy Court, (ii) the courts of the State of Delaware,

 

17



--------------------------------------------------------------------------------

and (iii) the United States District Court for the Southern District of New York
and of any New York State Court sitting in the City of New York, and any
judicial proceeding brought against the Company or any Holder with respect to
any dispute arising out of this Agreement or any matter related hereto shall be
brought only in such courts. The Company and each Holder hereby irrevocably
waives, to the fullest extent permitted by law, any objection it may have or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. The Company and each Holder hereby consents to
process being served in any such proceeding by the mailing of a copy thereof by
registered or certified mail, postage prepaid, to the address specified in
Section 11(d), or in any other manner permitted by law. THE COMPANY AND EACH
HOLDER HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY: TRUMP ENTERTAINMENT RESORTS, INC. By:  

 

  Name:   Title:

 

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

AVENUE CAPITAL MANAGEMENT II, L.P., solely in its capacity as its investment
advisor to Avenue Investments, L.P., Avenue International Master, L.P., Avenue
Special Situations Fund IV, L.P., Avenue Special Situations Fund V, L.P., and
Avenue CDP-Global Opportunities Fund, L.P. By:  

 

  Name:   Title:

 

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD. By:  

 

  Name:   Title:

 

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

CONTINENTAL CASUALTY COMPANY By:  

 

  Name:   Title:

 

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

CONTRARIAN FUNDS, LLC

By:

 

Contrarian Capital Management, LLC,

as manager

By:  

 

  Name:   Title:

 

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

GOLDENTREE ASSET MANAGEMENT, LP, as investment advisor on behalf of certain of
its managed funds By:  

 

  Name:   Title:

 

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

INTERSTATE 15 HOLDINGS, L.P. By:  

 

  Name:   Title:

 

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

MFC GLOBAL INVESTMENT MANAGEMENT (U.S.), LLC By:  

 

  Name:   Title:

 

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

NORTHEAST INVESTORS TRUST By:  

 

  Name:   Title:

 

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

POLYGON GLOBAL OPPORTUNITIES MASTER FUND

By:

 

Polygon Investment Partners LLP,

as investment adviser

By:  

 

  Name:   Title:

 

[Signature Page to the Registration Rights Agreement]